                  Case 5:21-cv-00597 Document 1 Filed 06/23/21 Page 1 of 6




                                IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

    PAUL O’HAVER                                              §
         Plaintiff                                            §
                                                              §                            5:21-cv-597
    v.                                                        §         Civil Action No.
                                                              §
    STATE FARM LLOYDS                                         §
         Defendant                                            §


                 DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           Defendant State Farm Lloyds (“State Farm”) files this Notice of Removal pursuant to 28

U.S.C. §1446(a) and respectfully shows the following:

                                               Procedural Background

           1.       On May 14, 2021, Plaintiff Paul O’Haver, filed his Original Petition styled Cause

No. 2021CI09629; Paul O’Haver v. State Farm Lloyds; In the 288th Judicial District Court, Bexar

County, Texas.1

           2.       Service of suit upon State Farm’s registered agent occurred on May 24, 2021 and

State Farm timely answered thereafter on Jun 14, 2021.2

           3.       State Farm now timely files this Notice of Removal within thirty (30) days of

service of suit.

                                                   Nature of the Suit

           4.       This lawsuit involves a dispute over State Farm’s handling of Plaintiff’s insurance

claim for damages allegedly caused by a severe weather event occurring on or about May 27, 2020


1
    See Exhibit A, Plaintiff’s Original Petition at page 1.
2
    See Exhibit A, State Farm’s Original Answer.
                Case 5:21-cv-00597 Document 1 Filed 06/23/21 Page 2 of 6




at Plaintiff’s property located at 307 Red Quill Nest, San Antonio, Bexar County, Texas. Plaintiff

asserts causes of action against State Farm for breach of contract, violations of Chapters 541 and

542 of the Texas Insurance Code (including unfair settlement practices, misrepresentation, failing

to attempt in good faith to settle, failing to promptly provide a reasonable explanation, and refusing

to pay), violations of the Texas Deceptive Trade Practice Act, unfair insurance practices, and

breach of the covenant of good faith and fair dealing. Plaintiff currently seeks actual, economic,

additional and exemplary damages, attorney’s fees, pre-judgment and post-judgment interest and

costs of court.

                                               Basis for Removal

        5.        Removal is proper under 28 U.S.C. § 1332 because there is complete diversity of

citizenship between the proper parties to the suit and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.3

        6.        Upon information and belief, Plaintiff was a citizen of Texas when his Petition

was filed, and continues to be a citizen of Texas.

        7.        At the time Plaintiff’s Original Petition was filed in State District Court on

May 14, 2021 naming State Farm Lloyds as Defendant, and as of the date of filing this Notice,

State Farm Lloyds was and is not a citizen of the State of Texas for diversity jurisdiction

purposes.4 State Farm Lloyds is an association of individual underwriters.5 At the time this

lawsuit was filed, and all times relevant to determining diversity jurisdiction, all of the




3
  The Original Petition asserts Plaintiff’s damages are in excess of $250,000.00. See Exhibit A, Plaintiff’s Original
Petition at page 1.
4
  See Exhibit B, Affidavit of Michael Roper; see also Royal Ins. Co. of America v. Quinn-L Capital Corp., 3 F.3d 877,
882 (5th Cir. 1993), cert. denied, 114 S. Ct. 1541 (1994) (defining “Lloyds’ Plan” insurer). See, e.g. Garza v. State
Farm Lloyds, 2013 WL 3439851, at *2 (S.D. Tex. July 8, 2013) (“Therefore, the Court finds that State Farm has
sufficiently demonstrated by a preponderance of the evidence that its underwriters are not citizens of Texas. This
means State Farm and the Plaintiffs are completely diverse.”)
5
  See Exhibit B, Affidavit of Michael Roper.
                                                         2
                Case 5:21-cv-00597 Document 1 Filed 06/23/21 Page 3 of 6




underwriters were and are domiciled in Illinois6. Specifically, all underwriters are residents of

Illinois, employed in Illinois and are intending to remain domiciled in Illinois during their time

as an underwriter for State Farm Lloyds.7

        8.       Further, this Court has diversity jurisdiction over this matter because the amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiff has pled he seeks monetary

relief in excess of $250,000 in damages in his petition.8 Plaintiff made a pre-suit DTPA demand

to State Farm in which Plaintiff asserted monetary damages of $36,643.25 in lost policy benefits,

and stated that, due to the “complexity and nature of these types of lawsuits,” Plaintiff’s attorney’s

fees alone could exceed $75,000.9 Plaintiff seeks additional damages on top of the monetary

damages through Chapter 542 and 541 of the Texas Insurance Code. Specifically, Plaintiff seeks

treble damages for the alleged underpayment of policy benefits in an amount of $109,938.

Consistent with the amount sought in the Petition and settlement demand, this dispute exceeds the

amount in controversy required for diversity jurisdiction pursuant to 28 U.S.C. §1332.

        9.       In addition, in determining the amount in controversy, the court may consider

“policy limits and potential attorney’s fees, penalties, statutory damages, and punitive damages.”10

Here, Plaintiff claims severe weather caused damages to his property that Plaintiff insured through


6
  Id.
7
  Id.
8
  See Exhibit A, Plaintiff’s Original Petition at page 1.
9
  See Exhibit C, Plaintiff’s DTPA demand letter.
10
    St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages); see also Waldon v. Stonebridge Life Ins. Co., 2013 WL 12090036 (W.D. Tex. Oct. 8,
2013) at *1 (“ In ascertaining the amount in controversy, a court may consider policy benefits, potential attorney's
fees, as well as penalties, statutory damages, and punitive damages the insurer could be liable for under state law.”
(citing St. Paul, 134 F.3d at 1253)).
                                                         3
                  Case 5:21-cv-00597 Document 1 Filed 06/23/21 Page 4 of 6




State Farm Lloyds.11 Plaintiff seeks damages for State Farm’s alleged failure to pay him what was

owed under the terms of his insurance contract.12 The Policy at issue for the reported date of loss

is a Texas Homeowners Policy with coverage limits of $322,000.00 for the dwelling and

$241,500.00 for personal property.

           10.      In addition, Plaintiff seeks actual damages, exemplary damages, mental anguish

damages and statutory interest penalties.13 Plaintiff also seeks attorney fees for bringing this suit.14

Thus, given the plain language of his pleading, the Policy involved in Plaintiff’s claim, the nature

of Plaintiff’s claim, and the types of damages sought, it is more likely than not that the amount in

controversy exceeds the federal jurisdictional minimum of $75,000.

           11.      Based on the Policy’s coverage limits and the damages alleged, it would be legally

possible for Plaintiff to obtain a recovery of at least $75,000.00.

                                      The Removal is Procedurally Correct

           12.      State Farm was first served with Plaintiff’s Original Petition in District Court on

May 24, 2021. Therefore, State Farm filed this Notice of Removal within the 30-day time period

required by 28 U.S.C. §1446(b).

           13.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiff’s claims allegedly occurred in this district.

           14.      Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit A.




11
     See Exhibit A, Plaintiff’s Original Petition at page 2.
12
     See Exhibit A, Plaintiff’s Original Petition at page 5.
13
     See Exhibit A, Plaintiff’s Original Petition at page 13-15.
14
     See Exhibit A, Plaintiff’s Original Petition at page 14.
                                                             4
             Case 5:21-cv-00597 Document 1 Filed 06/23/21 Page 5 of 6




       15.     Pursuant to 28 U.S.C. §1446(d), promptly after State Farm files this Notice, written

notice of the filing of this Notice of Removal will be given to Plaintiff, the adverse party.

       16.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be filed

with the District Clerk for 288th Judicial District Court for Bexar County, Texas, promptly after

State Farm files this Notice.

       WHEREFORE, Defendant State Farm Lloyds requests that this action be removed from

the 288th Judicial District Court of Bexar County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, and that this Court enter such further orders as

may be necessary and appropriate.

                                              Respectfully submitted,

                                              LINDOW ▪ STEPHENS ▪ SCHULTZ LLP
                                              One Riverwalk Place
                                              700 N. St. Mary’s Street, Suite 1700
                                              San Antonio, Texas 78205
                                              Telephone:    (210) 227-2200
                                              Facsimile:    (210) 227-4602
                                              dstephens@lsslaw.com



                                              By:     ______________________________
                                                      David R. Stephens
                                                      State Bar No. 19146100
                                                      Attorney-in-Charge

                                              COUNSEL FOR DEFENDANT STATE FARM
                                              LLOYDS




                                                  5
             Case 5:21-cv-00597 Document 1 Filed 06/23/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas – San Antonio
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent and via email on the 23rd day of June, 2021, addressed to those
who do not receive notice from the Clerk of the Court.

       John Hilary Barkley
       BARKLEY LAW GROUP
       336 North Main Street, Suite 206
       Conroe, Texas 77301
       john@barkleylawgroup.com




                                                     ____________________________________
                                                     David R. Stephens




                                                 6
